Citation Nr: 1715437	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  16-28 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for vertigo secondary to service-connected tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Josey, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Air Force from July 1958 to July 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

There is no medical evidence in the record of a nexus between the Veteran's vertigo and the Veteran's service-connected tinnitus.


CONCLUSION OF LAW

The criteria for establishing service connection for vertigo secondary to the Veteran's service-connected tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1131, 1132, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the instant case, VA provided adequate notice respecting the issue on appeal in a letter to the Veteran in February 2012.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in obtaining relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file; the Veteran did not identify any private records for VA to associate with his claim.  VA provided a relevant and adequate examination of the Veteran in February 2012.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Therefore, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 38 C.F.R. § 3.303, Hickson v. West, 12 Vet. App. 247, 252-53 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-14 (1998); see also Allen v. Brown, 7 Vet. App. 439, 488 (1995).  

The Veteran seeks service connection for vertigo.  He did not claim that his vertigo was directly service connected, and there is no evidence of record indicating an onset of vertigo during service.  The Veteran claims that the ringing in his ears, for which he is service connected, causes dizziness, and there are complaints of dizziness documented throughout his VA treatment records, beginning at the latest in January 1999.  The record also includes diagnoses of vertigo.

The Veteran underwent a VA examination of his ears in February 2012.  The examiner opined that the Veteran displayed symptoms of both vertigo and dizziness, and noted that vertigo is generally associated with dysfunction of the vestibular system of the inner ear.  The examiner further noted that approximately 60 percent of those with tinnitus have some form of disequilibrium.  The examiner opined that it is less likely as not that the Veteran's vertigo is caused by or due to his tinnitus.  The examiner opined that the Veteran's vertigo/dizziness is a combination of transient reduction in blood pressure and dysfunction of the vestibular system of the inner ear.  He noted that the Veteran's vertigo is associated with his service-connected tinnitus, but that it is not caused by or the result of his service-connected tinnitus.

While the Board acknowledges the Veteran's complaints of dizziness and his argument that not all those diagnosed with tinnitus also have vertigo, he does not have any medical expertise, knowledge, or experience, and is not competent to render a address the etiology of his vertigo.  The VA examiner in this case considered that lay evidence and did not find a nexus between the Veteran's vertigo and his service-connected tinnitus.  

Further, the Veteran's VA records reflect treatment for syncope - a condition relating to sudden decreases in blood pressure - and sinus and allergy problems.  Treatment for both these conditions include complaints of dizziness by the Veteran.  A January 1999 note indicates the Veteran reported being "more dizzy" before starting blood pressure medications.  Two visits in April and June 2002 to a VA allergist associated allergies with dizziness; when the Veteran's allergic rhinitis improved, so did the dizziness, and vice versa.  Three visits in May 2003, May 2004, and May 2007 for complaints of dizziness included notes that the dizziness appeared to be exacerbated by allergies, and that the Veteran's primary care physician thought the dizziness is associated with sinus and allergy issues.

The examiner in February 2012 took these records into account in the rationale for the negative nexus opinion.  The examiner connected the Veteran's complaint of unsteadiness caused by standing up too quickly to a transient reduction in blood pressure, and his complaint of feeling like his body is moving while sitting to a dysfunction of the vestibular system of the inner ear, which controls balance and spatial orientation.  Having credibly addressed possible causes of the Veteran's post-service onset of vertigo, including the Veteran's claim that its cause is his service-connected tinnitus, the Board finds that this examination and opinion carry more weight than the Veteran's lay statements regarding the cause of his vertigo.

For the above reasons, the Board finds that the criteria for service connection for vertigo secondary to the Veteran's service-connected tinnitus have not been met.


ORDER

Service connection for vertigo, to include as secondary to the Veteran's service-connected tinnitus, is denied.





____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


